Exhibit 10.20

BOARD VOTING AGREEMENT

THIS BOARD VOTING AGREEMENT (this “Agreement”) is made and entered into as of
this ___ day of December, 2007, by and among Echo Healthcare Acquisition Corp.,
a Delaware corporation (the “Parent”), certain stockholders of the Parent and
holders of options and/or warrants to acquire shares of the capital stock of the
Parent listed on Schedule A hereto (“Stockholder Group A”), certain former
stockholders of XLNT Veterinary Care, Inc., a Delaware corporation (the
“Company”) and holders of options and warrants to acquire shares of the capital
stock of the Company that following the Merger (as defined below) represent the
right to receive shares of Parent Common Stock (as defined below) upon exercise)
listed on Schedule B hereto (“Stockholder Group B”), and Galen Partners IV,
L.P., Galen Partners International IV, L.P. and Galen Employee Fund IV, L.P.
(“Stockholder Group C”), together with any transferees who become subject to the
provisions hereof pursuant to Section 7.1 (each a “Key Holder” and collectively,
the “Key Holders”). The Parent and the Key Holders are individually referred to
herein as “Party” and are collectively referred to herein as the “Parties.”

RECITALS:

WHEREAS, the Parent has entered into Second Amended and Restated Agreement and
Plan of Merger (the “Merger Agreement”) by and among the Parent, Pet DRx
Acquisition Company (a wholly-owned subsidiary of the Parent, “Merger Sub”) and
the Company, dated as of October 23, 2007, providing for the merger (“Merger”)
of the Merger Sub with and into the Company with the Company continuing as the
surviving entity (the surviving corporation after the Merger is referred to
herein as the “Surviving Corporation”); and

WHEREAS, the Key Holders desire to make certain covenants and agreements set
forth herein with respect to their Shares (as defined below) and certain other
matters;

 

NOW THEREFORE, in consideration of the Merger and the premises, covenants and
agreements contained herein, the parties hereto agree as follows:

 

AGREEMENT:

1.     Board of Directors. Immediately following the consummation of the Merger,
Parent shall take all necessary corporate action such that the board of
directors of the Parent (the “Parent Board”) shall consist of nine (9) members,
as follows:

(a)       Four (4) members (the “Group A Directors”) designated by Stockholder
Group A (a “Stockholder Group” and collectively with Stockholder Group B and
Stockholder Group C, the “Stockholder Groups”), one of whom, Gene E. Burleson,
shall be nominated to serve as the initial non-executive Chairman of the Parent
Board; provided, however, that in the event that Mr. Burleson is unavailable for
such service, Stockholder Group A shall have the right to designate another
individual, reasonably acceptable to the Company and Stockholder Group C, to
serve as the non-executive Chairman of the Board;

(b)       Four (4) members, or in the event that Robert Wallace is not a member
of the Parent Board, five (5) members (the “Group B Directors”) designated by
the Stockholder Representatives (as defined in the Merger Agreement), one of
whom shall be a

 

--------------------------------------------------------------------------------

designee named by Stockholder Group C and shall serve as the non-executive Vice
Chairman of the Parent Board;

(c)       Robert Wallace (the “CEO Director”, and together with the Group A
Directors and the Group B Directors, the “Director Group”) for so long as (i)
Mr. Wallace is serving as the Chief Executive Officer of the Parent or (ii) is
the beneficial owner of at least two or more percent of the outstanding shares
of Parent Common Stock on a fully-diluted basis.

 

2.

Voting Agreement.

2.1.      Board Composition. Each Key Holder hereby agrees during the term of
this Agreement that (a) if any annual or special meeting of the Parent’s
stockholders is held in order to elect directors to the Parent Board, to appear
at such meeting or otherwise cause his, her or its shares of voting securities
of the Parent, whether now owned or hereafter acquired (together, the “Shares”)
to be counted as present thereat, and (b) to vote or to act by written consent
with respect to (or cause to be voted or acted upon by written consent), (i) all
Shares for which the Key Holder is the record holder or beneficial owner at the
time of such vote or action by written consent and (ii) all Shares as to which
the Key Holder at the time of such vote or action by written consent has voting
control, in each case (x) so that the Parent Board consists of the Director
Group, and (y) withheld from the election of any person or persons nominated in
opposition to the Director Group; provided, however, that if for any reason
Robert Wallace is no longer the Chief Executive Officer of the Surviving
Corporation or no longer holds at least 2% of the of the outstanding Parent
Common Stock on a fully-diluted basis, each of the Key Holders shall promptly
vote their respective shares to remove him from the Parent Board if he has not
resigned from such position.

Neither the Key Holders, nor any of the officers, directors, stockholders,
members, managers, partners, employees or agents of any Key Holder, makes any
representation or warranty as to the fitness or competence of any member of the
Director Group to serve on the Parent Board by virtue of such party’s execution
of this Agreement or by the act of such party in designating or voting for such
person or persons pursuant to this Agreement.

2.2.      Size of the Board. Each Key Holder agrees, during the term of this
Agreement, to vote all of his, her or its Shares from time to time and at all
times, in favor of the size of the Board being set and remaining at nine (9)
directors.

2.3.      Removal of Board Members. Each Key Holder also agrees, during the term
of this Agreement, that any director of the Parent Board may be removed from the
Parent Board in the manner permitted by law and the Parent’s governing
documents. If the holders of two-thirds (2/3) of the Shares then held by a
Stockholder Group request the removal of a director designated by such
Stockholder Group, each Key Holder shall vote or act by written consent with
respect to (or cause to be voted or acted upon by written consent), (i) all
Shares for which the Key Holder is the record holder or beneficial owner at the
time of such vote or action by written consent and (ii) all Shares as to which
the Key Holder at the time of such vote or action by written consent has voting
control, in each case in favor of such removal. Except as set forth in the
preceding sentence, each Key Holder will not, as a stockholder, vote or consent
to the removal of any director who is a member of a Stockholder Group of which
such Key Holder is

 

2

--------------------------------------------------------------------------------

not a member. If a director is removed or resigns from office, the remaining
directors nominated by the Stockholder Group that nominated such vacating
director shall be entitled to designate a successor. All Key Holders agree,
during the term of this Agreement, to execute any written consents required to
effectuate the obligations of this Agreement, and the Parent and all Key Holders
agrees at the request of any Party entitled to designate directors to call or
participate in the call of, a special meeting of stockholders for the purpose of
electing directors.

3.         Term. This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate upon the earlier to occur of
(a) three (3) years from the date hereof or (b) a Sale of Parent. For purposes
of this Agreement, “Sale of Parent” shall mean: (i) the sale of all, or
substantially all, of the Parent’s assets in any single transaction or series of
related transactions; (ii) the acquisition by any one person, single entity or
group within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, of the Parent Common Stock possessing a majority of the voting
power to elect directors of the Parent; (iii)  any merger or consolidation of
the Parent with or into another corporation (regardless of which entity is the
surviving corporation) if, after giving effect to such merger or consolidation
the holders of the Parent’s voting securities immediately prior to the merger or
consolidation own voting securities of the surviving or resulting corporation
representing less than a majority of the voting power to elect directors of the
surviving or resulting corporation; or (iv)  a liquidation or dissolution of the
Parent.

4.         Obligations as Director and/or Officer. Nothing contained in this
Agreement shall be deemed to limit or restrict any director or officer of the
Parent from acting in his capacity as such director or officer or from
exercising his fiduciary duties and responsibilities, it being agreed and
understood that this Agreement shall apply to each Key Holder solely in such Key
Holder’s capacity as a stockholder of the Parent and shall not apply to such Key
Holder’s actions, judgments or decisions as a director or officer of the Parent
if such Key Holder is a director or officer.

5.         Representations. Each Key Holder, severally and not jointly (as to
itself or himself), represents, warrants, agrees and acknowledges that:

(a)       Such Key Holder has full legal capacity and power and authority to
enter into this Agreement and to carry out such Key Holder’s obligations
hereunder.

(b)       This Agreement has been duly executed and delivered by such Key Holder
and, assuming due authorization, execution and delivery by the other parties
hereto, this Agreement constitutes the legal, valid and binding obligation of
such Key Holder, enforceable against such Key Holder in accordance with its
terms.

(c)       The execution and delivery of this Agreement by such Key Holder does
not, and the performance of this Agreement by such Key Holder will not, (i)
conflict with or violate any Legal Requirement (as defined in the Merger
Agreement) applicable to such Key Holder or by which any property or asset of
such Key Holder is bound or affected or (ii) result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to any other Person any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of any encumbrance on any property or

 

3

--------------------------------------------------------------------------------

asset of such Key Holder pursuant to any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation.

(d)       The execution and delivery of this Agreement by such Key Holder does
not, and the performance of this Agreement by such Key Holder will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority, domestic or foreign,
except (i) for compliance with applicable requirements, if any, under the
Securities Exchange Act of 1934, as amended, and (ii) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not prevent or materially delay the performance
by such Key Holder of such Key Holder’s obligations under this Agreement.

(e)       Such Key Holder understands that the obligations set forth in this
Agreement are irrevocable on the part of such Key Holder and shall survive such
Key Holder’s death or incapacity. Any obligations created by this Agreement
shall be binding upon the heirs, devisees, personal representatives, successors
and assigns of each Key Holder.

6.         Specific Enforcement. Each Party acknowledges and agrees that each
Party hereto will be irreparably damaged if any of the provisions of this
Agreement are not performed by the Parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each Party
hereto shall be entitled to an injunction to prevent breaches of this Agreement
and to specific enforcement of this Agreement and its terms and provisions in
any action instituted in any court of the United States or any state having
subject matter jurisdiction, in addition to any other remedy to which the
Parties may be entitled at law or in equity. Each of the Parties to this
Agreement hereby consents to personal jurisdiction in any such action brought in
the United States District Court for the District of Delaware or in any court of
the State of Delaware having subject matter jurisdiction].

 

7.

Miscellaneous.

 

7.1.

Transfers, Successors and Assigns.

(a)       The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective successors and assigns of the Parties
except for a successor or assign of a Key Holder who is not an Affiliate (as
defined below) of a Key Holder. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the Parties hereto and, to the
extent provided in Section 7.1(b) below, their respective successors and
assigns, any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(b)       Each transferee or assignee of the Shares from a Key Holder who is an
Affiliate of a Key Holder shall be subject to the terms hereof, and, as a
condition to the Parent recognizing such transfer, each such transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any such transferee, such transferee shall be deemed to be
a Party hereto as if such transferee’s signature appeared on the signature pages
of this

 

4

--------------------------------------------------------------------------------

Agreement. By execution of this Agreement or of any Adoption Agreement, each of
the Parties appoints the Parent as its attorney in fact for the purpose of
executing any Adoption Agreement that may be required to be delivered under the
terms of this Agreement. The Parent shall not permit the transfer of the Shares
subject to this Section 7.1(b) on its books or issue a new certificate
representing any such Shares unless and until either (i) such transferee shall
have complied with the terms of this Section 7.1, or (ii) the transferee shall
have certified to Parent in writing that the transferee is not an Affiliate of a
person or entity known to such transferee to be a Key Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the Parties or their respective executors, administrators, heirs, successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. For purposes of
this Agreement, an “Affiliate” of a Key Holder means (i) an entity that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Key Holder, and (ii), with
respect to a Key Holder who is a natural person, such Key Holder’s spouse,
children, parents, siblings, grandparents, grandchildren (in each case,
including in-law and step- relationships), or a trust or other estate planning
vehicle organized for the benefit of such Key Holder or any such persons. The
term “control” means the possession, directly or indirectly, of the power to
direct the voting of the Shares, whether through the ownership of voting
securities, by contract or otherwise.

(c)       For the avoidance of any doubt, each transferee or assignee of Shares
from a Key Holder who is not an Affiliate of a Key Holder shall not be required
to execute an Adoption Agreement and shall not be subject to the terms of this
Agreement.

7.2.      Governing Law. This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Delaware as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the State of Delaware,
without regard to its principles of conflicts of laws.

7.3.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The failure of any one or
more Key Holders to execute this Agreement shall not in any way be deemed to
affect the binding nature of this Agreement with respect any other Key Holder
which executed this Agreement.

7.4.      Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5.      Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the Party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail,

 

5

--------------------------------------------------------------------------------

return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective Parties at their address as set forth on the signature page on
Schedule A, Schedule B or Schedule C hereto, or to such email address, facsimile
number or address as subsequently modified by written notice given in accordance
with this Section. If notice is given to the Parent or Stockholder Group A, a
copy shall also be sent to Powell Goldstein LLP, attn: Richard Miller, 1201 West
Peachtree Street, NW, Fourteenth Floor, Atlanta, Georgia 30309; Fax:
404-572-6999, or to the email address provided in accordance with this Section.
If notice is given to Stockholder Group B or Stockholder Group C, a copy shall
also be sent to Joel Rubinstein, McDermott Will & Emery LLP, 340 Madison Avenue,
New York, New York 10173, Fax: 212-547-5444, or to the email address provided in
accordance with this Section.

 

7.6.

Amendment.

(a)       This Agreement may be amended or modified and the observance of any
term hereof may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument executed by
(i) the Parent and (ii) the Key Holders holding at least (A) a majority of the
Shares then held by the members of Stockholder Group A, and (B) a majority of
the Shares then held by the members of Stockholder Group B and Stockholder Group
C voting together as a single class. Any amendment or waiver so effected shall
be binding upon all Parties to this Agreement and all of their respective
successors and permitted assigns whether or not such party, assignee or other
shareholder entered into or approved such amendment or waiver.

(b)       Notwithstanding Subsection 7.6(a), (i) this Agreement may not be
amended or terminated and the observance of any term of this Agreement may not
be waived with respect to any Key Holder without the written consent of such Key
Holder unless such amendment, termination or waiver applies to all Key Holders,
as the case may be, in the same fashion, (ii) the consent of a Key Holder shall
not be required for any amendment or waiver if such amendment or waiver does not
apply to the Key Holder, and (iii) the right of Stockholder Group C to designate
one director and the non-executive Vice Chairman of the Board under Section 1(b)
shall not be amended or waived without the unanimous written consent of
Stockholder Group C, and (iv) Section 7.6 shall not be amended or waived without
the unanimous written consent of Stockholder Group A, Stockholder Group B, and
Stockholder Group C.

(c)       The Parent shall give prompt written notice of any amendment or
termination of this Agreement or waiver hereunder to any Party that did not
consent in writing to such amendment, termination or waiver. Any amendment,
termination or waiver effected in accordance with this Section 7.6 shall be
binding on all Parties, even if they do not execute such consent. No waivers of
or exceptions to any term, condition or provision of this Agreement, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision.

7.7.      Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

6

--------------------------------------------------------------------------------

7.8.      Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any Party under this Agreement, upon any breach or default
of any other Party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting Party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Except as provided in Section 7.6,
any waiver, permit, consent or approval of any kind or character on the part of
any Party of any breach or default under this Agreement, or any waiver on the
part of any Party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

7.9.      Entire Agreement. This Agreement (including any Schedule or Exhibits
hereto) constitutes the full and entire understanding and agreement between the
Parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the Parties are
expressly canceled.

7.10.    Stock Splits, Stock Dividends, etc. In the event of any issuance of the
Parent’s voting securities hereafter to any of the Key Holders (including,
without limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like), such voting securities shall
become subject to this Agreement upon issuance without the need for any further
action, acknowledgement or consent.

7.11.    Covenants of the Parent. The Parent agrees to use its best efforts to
ensure that the rights granted under this Agreement are effective and that the
Parties enjoy the benefits of this Agreement. Such actions include, without
limitation, the use of the Parent’s best efforts to cause the nomination and
election of the directors as provided above. The Parent will not, by any
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be performed hereunder by the Parent but will at all times in good
faith assist in the carrying out of all of the provisions of this Agreement and
in the taking of all such actions as may be necessary, appropriate or reasonably
requested by the Key Holders.

7.12.    Manner of Voting; Grant of Proxy. The voting of Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law. Each Party hereby grants to the
Secretary of the Parent, during the term of this Agreement, if such Party or
Parties fail to vote their Shares as required by Section 2 of this Agreement, a
proxy coupled with an interest in all Shares beneficially owned by such Party
solely to vote such Shares as required by Section 2 of this Agreement, which
proxy is irrevocable until this Agreement terminates pursuant to its terms or
this Section 7.12 is amended to remove such grant of proxy in accordance with
Section 7.6 of this Agreement.

7.13.    Spousal Consent. If any Key Holder is married on the date of this
Agreement, such Key Holder’s spouse shall execute and deliver to the Parent a
consent of spouse in the form of Exhibit B hereto (“Consent of Spouse”),
effective on the date hereof. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in such Key Holder’s Shares that do not otherwise exist by

 

7

--------------------------------------------------------------------------------

operation of law or the agreement of the Parties. If any Key Holder should marry
or remarry subsequent to the date of this Agreement, such Key Holder shall
within thirty (30) days thereafter obtain his/her new spouse’s acknowledgement
of and consent to the existence and binding effect of all restrictions contained
in this Agreement by causing such spouse to execute and deliver a Consent of
Spouse acknowledging the restrictions and obligations contained in this
Agreement and agreeing and consenting to the same.

7.14.    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Parent or any other Person any direct or indirect
ownership or incidence of ownership of or with respect to any Shares. All
rights, ownership and economic benefits of and relating to the Shares shall
remain vested in and belong to the applicable Key Holders, and neither the
Parent nor any other Person shall have any power or authority to direct any Key
Holder in the voting of any of the Shares, except as otherwise provided herein.

7.15.    Legend on Share Certificates. The Key Holders agree that a legend shall
be included on each certificate representing Shares reading substantially as
follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), WHICH REQUIRES CERTAIN TRANSFEREES OF SUCH SHARES TO BECOME
BOUND BY ALL THE PROVISIONS OF THAT VOTING AGREEMENT.”

Parent shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing Shares upon written request from such holder to the
Parent at its principal office. The Parties hereby agree that the failure to
cause a certificate evidencing Shares to bear the legend required by this
Section and/or the failure of the Parent to supply, free of charge, a copy of
this Agreement as provided hereunder shall not affect the validity or
enforcement of this Agreement.

 

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Voting Agreement as of the
date first above written.

 

ECHO HEALTHCARE ACQUISITION CORP.

 

 

By:

/s/ Gene E. Burleson                                    

 

Name:

Gene E. Burleson

 

Title:

Chairman and Chief Executive Officer

Address:8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

[Signatures Continue on Following Page]

 

 

Schedules and Exhibits

 

Schedule A

-

Stockholder Group A

Schedule B

-

Stockholder Group B

Schedule C

-

Stockholder Group C

 

Exhibit A

-

Adoption Agreement

Exhibit B

-

Consent of Spouse

 

9

--------------------------------------------------------------------------------

KEY HOLDERS:

 

Stockholder Group A

 

 

/s/ Eugene A. Bauer                                                     

Eugene A. Bauer

Address: 8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

/s/ Gene E. Burleson                                                    

Gene E. Burleson

Address: 8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

/s/ Gary A. Brukardt                                                    

Gary A. Brukardt

Address: 8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

 

/s/ Alastair Clemow                                                     

Alastair Clemow

Address: 8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

/s/ Joel Kanter                                                              

Joel Kanter

Address: 8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

 

/s/ Kevin Pendergest                                                  

Kevin Pendergest

Address: 8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

/s/ Richard Martin                                                       

Richard Martin

Address: 8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

10

--------------------------------------------------------------------------------

Chicago Investments, Inc.

 

 

By:

/s/ Joshua S. Kanter                                   

 

Name:

Joshua S. Kanter

 

Title:

President

 

Address:

8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

Windy City, Inc.

 

 

By:

/s/ Joel Kanter                                                    

 

Name:

Joel Kanter

 

Title:

President

 

Address:

8000 Towers Crescent Drive, Suite 1300

 

Vienna, VA 22182

 

 

[Signatures Continue on Following Page]

 

11

--------------------------------------------------------------------------------



Stockholder Group B

 

Edward Holdings

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                  &nbs
p;    



 

 

 



Gateway Advisors

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

                                                                                       

David Reed

 

Address:
                                                                        
                                                                                  &nbs
p;    

 

 

 

/s/ Keith Rosenbloom

Keith Rosenbloom

 

Address:830 Third Ave., 8th Floor

 

New York, NY 10022

 

                                                                                       

Vinton Rollins

 

Address:
                                                                        
                                                                                       

 

                                                                                       

Robert Wallace

 

Address:
                                                                        
                                                                                       

 

 

 

12

--------------------------------------------------------------------------------

Paul Hill (Harvard Developments Inc.)

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:                                                                       
    
                                                   
                                     

 

 

Paul Hill (Echo Capital Growth Corporation)

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

Paul Hill (Harvard Investments Inc.)

 

 

By:

/s/ Craig Krumwiede

 

Name:

Craig Krumwiede

 

Title:

President

 

Address:17700 N. Palesetter Way

 

Scottsdale, AZ 85255

 

 

St. Cloud Capital Partners

 

 

By:      /s/ Robert Lautz

 

Name: Robert Lautz

 

Title:   Managing Director

 

Address:  10866 Wilshire Blvd., Suite 1450
                  Westwood, CA 90024

 

 

LBJ Holdings

 

 

By:

/s/ Brian Potiker

 

Name:

Brian Potiker

 

Title:

Vice President for HSP Group, Inc.

 

Manager of LBJ Holdings, LLC

 

Address:875 Prospect, Suite 220

 

La Jolla, CA 92037

 

 

13

--------------------------------------------------------------------------------

Shea Ventures

 

 

By:

/s/ John C. Morrissey

 

Name:

John C. Morrissey

 

Title:

Managing Director

 

Address: 655 Brea Canyon Rd.

 

Walnut, CA 91789

 

                                                                                       

Marc Hoegger (Societe Bancaire Privee)

 

Address:
                                                                        
                                                                                       

 

 

Leeward Ventures Sicar S.C.A.

 

 

By:

/s/ Peter Vanderbruggen

 

Name:

Peter Vanderbruggen

 

Title:

Managing Director

 

Address: 3-5 Place Winston Churchill

 

L-2019 Luxembourgg

 

 

DDB Ventures LLC

 

 

By:

/s/ Dale M. Jensen

 

Name:

Dale M. Jensen

 

Title:

Managing Member

 

Address:4021 E. Lamar Rd.

 

Paradise Valley, AZ 85253

 

 

Commonwealth Associates LP

 

 

By:

/s/ Robert A. O’Sullivan

 

Name:

Robert A. O’Sullivan

 

Title:

CEO & President

 

Address: 830 Third Avenue, 8th Floor

 

New York, NY 10022

 

 

14

--------------------------------------------------------------------------------

Camden Partners Strategic Fund III, L.P.

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

Camden Partners Strategic Fund III-A, L.P.

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

Fine Family Partnership

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

Maot Group Partners

 

 

By:

/s/ Aryeh Rubin                                            

 

Name:

Aryeh Rubin

 

Title:

General Partner

 

Address:3029 NE 188th Street, Suite 1114

 

Aventura, FL 33180

 

 

 

/s/ John D. Craifa                                        

John D. Craifa

 

Address:164 North Murray Avenue

 

Ridgewood, NJ 07450

 

 

15

--------------------------------------------------------------------------------

Westmount Investments LLC

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

 

/s/ Edward W. Doherty                                   

Edward W. Doherty

 

Address:10 Ridge Crest Rd.

 

Saddle River, NJ 07458

 

 

[Signatures Continue on Following Page]

 

16

--------------------------------------------------------------------------------



Stockholder Group C

 

Galen Partners IV, L.P.

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

Galen Partners International IV, L.P.

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

Galen Employee Fund IV, L.P.

 

 

By:
                                                                                

 

Name:
                                                                           

 

Title:                                                                  
           

 

Address:
                                                                        
                                                                                       

 

 

 

17

--------------------------------------------------------------------------------

SCHEDULE A

Stockholder Group A

Name

 

Eugene A. Bauer

 

Gene E. Burleson

 

Gary A. Brukardt

 

Alastair Clemow

 

Joel Kanter

 

Kevin Pendergest

 

Richard Martin

 

Chicago Investments, Inc.

 

Windy City, Inc.

 

 

 

--------------------------------------------------------------------------------

SCHEDULE B

Stockholder Group B

Name

 

Edward Holdings

 

Gateway Advisors

 

David Reed

 

Keith Rosenbloom

 

Vinton Rollins

 

Robert Wallace

 

Kanter Entities

 

Paul Hill (3 entities)

 

St. Cloud Capital Partners

 

LBJ Holdings

 

Shea Ventures

 

Marc Hoegger (Societe Bancaire Privee)

 

Leeward Ventures Sicar S.C.A.

 

DDB Ventures LLC

 

Commonwealth Associates LP

 

Camden Partners (2 entities)

 

Fine Family Partnership

 

Maot Group Partners

 

John D. Craifa

 

Westmount Investments LLC

 

Edward W. Doherty

 

 

 

--------------------------------------------------------------------------------

SCHEDULE C

Stockholder Group C

Name

 

Galen Partners IV, L.P.

 

Galen Partners International IV, L.P.

 

Galen Employee Fund IV, L.P.

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement dated
as of ___________, 200__ (the “Agreement”) by and among Echo Healthcare
Acquisition Corp., a Delaware corporation, certain stockholders of the Parent
and holders of warrants to acquire shares of the capital stock of the Parent
listed on Schedule A hereto, certain stockholders of the Company and holders of
options to acquire shares of the capital stock of the Company that following the
Merger will represent the right to receive shares of Parent Common Stock upon
exercise) listed on Schedule B hereto, and Galen Partners IV, L.P., Galen
Partners International IV, L.P. and Galen Employee Fund IV, L.P. Capitalized
terms used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Transferee agrees as follows:

1.1       Acknowledgement. Transferee acknowledges that Transferee is acquiring
certain shares of the capital stock of the Company that constitute Shares and
shall be subject to the terms and conditions of the Agreement.

1.2       Agreement. Transferee (a) agrees that the Shares acquired by
Transferee shall be bound by and subject to the terms of the Agreement, and (b)
hereby adopts the Agreement with the same force and effect as if Transferee were
originally a Party thereto. Transferee further acknowledges that for purposes of
the Agreement, Transferee will be deemed a member of the Stockholder Group of
which the Transferor was a member, unless Transferee is currently a member of a
different Stockholder Group in which case Transferee shall continue as a member
of such different Stockholder Group.

1.3       Notice. Any notice required or permitted by the Agreement shall be
given to Transferee at the address listed beside Transferee’s signature below.

EXECUTED AND DATED this [__] day of _________, 200__.

TRANSFEREE

 

 

By:
                                                                                                    

Name and Title

 

 

Address:
                                                                                         

 

Fax:
                                                                                                  

 

Accepted and Agreed:

 

[Parent]

 

 

--------------------------------------------------------------------------------

By:
                                                                                 

Title:
                                                                              

 

2

--------------------------------------------------------------------------------

[EXHIBIT B

 

CONSENT OF SPOUSE

I, [____________________], spouse of [______________], acknowledge that I have
read the Voting Agreement, dated as of _____________, 200__, to which this
Consent is attached as Exhibit B (the “Agreement”), and that I know the contents
of the Agreement. I am aware that the Agreement contains provisions regarding
the voting and transfer of shares of capital stock of the Parent that my spouse
may own, including any interest I might have therein.

I hereby agree that my interest, if any, in any shares of capital stock of the
Parent subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Parent shall be similarly bound by the
Agreement.

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

 

Dated:
                                                                                                                                                    
;                

 

[Name of Key Stockholder’s Spouse, if any]

 

 

 

 

--------------------------------------------------------------------------------